Exhibit 10.1(b)


REVOLVING CREDIT NOTE


$100,000,000    January 17, 2019


FOR VALUE RECEIVED, INDEPENDENT BANK GROUP, INC., a Texas corporation and a
registered bank holding company (the “Borrower”), hereby promises to pay to the
order of U.S. BANK NATIONAL ASSOCIATION, a national banking association
(“Lender”), at its main office in Minneapolis, Minnesota, or at such other place
as the holder hereof may from time to time in writing designate, in lawful money
of the United States of America, the principal sum of One Hundred Million
Dollars ($100,000,000), or so much thereof as has been advanced and remains
outstanding pursuant to Section 2.1 of the Credit Agreement by and between the
Borrower and Lender dated as of the date hereof (as the same may be amended,
modified, supplemented, extended or restated from time to time, the “Credit
Agreement”). The Borrower also promises to pay all accrued interest on the
unpaid principal amount of each Revolving Loan payable at such rates and at such
times as provided in the Credit Agreement, and shall pay all other costs,
charges and fees due thereunder, all as provided in the Credit Agreement. This
Revolving Credit Note (as the same may be amended, modified, supplemented,
extended or restated from time to time, this “Note”) shall bear interest on the
unpaid principal balance before maturity (whether upon demand, acceleration or
otherwise) at the rates set forth in the Credit Agreement. Capitalized terms not
defined in this Note shall have the meanings ascribed thereto in the Credit
Agreement.
Subject to the provisions of the Credit Agreement with respect to acceleration,
prepayment or loan limitations, all unpaid principal with respect to each
Revolving Loan, together with accrued interest and all other costs, charges and
fees, shall be due and payable in full on the Termination Date for the Revolving
Loans.
This Note evidences indebtedness incurred under, and is entitled to the benefits
of and is subject to, the Credit Agreement, together with all future amendments,
modifications, waivers, supplements and replacements thereof, to which Credit
Agreement reference is made for a statement of the terms and provisions
applicable to this Note, including those governing payment and acceleration of
this Note. Payment and performance of this Note are secured pursuant to a
Negative Pledge Agreement, and reference is made thereto and to the Credit
Agreement for a statement of terms and provisions thereof. In the event of any
conflict between the terms of this Note and the Credit Agreement, the Credit
Agreement shall control.
Subject to the Credit Agreement, the Borrower may, from time to time and without
premium or penalty, borrow, prepay and reborrow all loans evidenced by this Note
in whole or in part, pursuant to the terms of the Credit Agreement.
The Borrower hereby agrees to pay such costs incurred by Lender, including
reasonable attorneys’ fees and legal expenses, as are specified in the Credit
Agreement.
This Note is issued in and shall be governed by the laws of the State of New
York.


        



--------------------------------------------------------------------------------




No delay or omission on the part of Lender in exercising any right hereunder
shall operate as a waiver of such right or of any other remedy under this Note.
A waiver on any one occasion shall not be construed as a waiver of any such
right or remedy on a future occasion.
All makers, endorsers, sureties, guarantors and other accommodation parties
hereby waive presentment for payment, protest, notice of demand, notice of
dishonor and notice of nonpayment and consent, without affecting their liability
hereunder, to any and all extensions, renewals, substitutions and alterations of
any of the terms of this Note and to the release of or failure by Lender to
exercise any rights against any party liable for or any property securing
payment of this Note.
INDEPENDENT BANK GROUP, INC.




By:
/s/ David R. Brooks
Name:
David R. Brooks
Title:
Chairman of the Board, CEO and President







        